EXECUTION VERSION

Exhibit 10.1








PURCHASE AND SALE AGREEMENT

Dated as of June 15, 2015

among
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,
as Originators,
NUSTAR ENERGY L.P.,
as Servicer,
and
NUSTAR FINANCE LLC,
as Buyer



708335522 13436693

--------------------------------------------------------------------------------

CONTENTS


Clause
Subject Matter
Page








ARTICLE I
AGREEMENT TO PURCHASE AND SELL
2
SECTION 1.1
Agreement To Purchase and Sell
2


SECTION 1.2
Timing of Purchases
3


SECTION 1.3
Consideration for Purchases
3


SECTION 1.4
Purchase and Sale Termination Date
3


SECTION 1.5
Intention of the Parties
4





ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
4
SECTION 2.1
Purchase Report
4


SECTION 2.2
Calculation of Purchase Price
5





ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE
5
SECTION 3.1
Initial Contribution of Receivables and Initial Purchase Price Payment
5


SECTION 3.2
Subsequent Purchase Price Payments
6


SECTION 3.3
Settlement as to Specific Receivables and Dilution
7


SECTION 3.4
Reconveyance of Receivables
8





ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
8
SECTION 4.1
Conditions Precedent to Initial Purchase
8


SECTION 4.2
Certifications as to Representations and Warranties
9


SECTION 4.3
Additional Originators
10





ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
10



-i-
708335522 13436693

--------------------------------------------------------------------------------

CONTENTS


Clause
Subject Matter
Page








SECTION 5.1
Existence and Power
11


SECTION 5.2
Power and Authority; Due Authorization
11


SECTION 5.3
No Conflict or Violation
11


SECTION 5.4
Governmental Approvals
11


SECTION 5.5
Valid Sale
12


SECTION 5.6
Binding Effect of Agreement
12


SECTION 5.7
Accuracy of Information
12


SECTION 5.8
Actions, Suits
12


SECTION 5.9
No Material Adverse Effect
12


SECTION 5.10
Names and Location
12


SECTION 5.11
Margin Stock
13


SECTION 5.12
Eligible Receivables
13


SECTION 5.13
Credit and Collection Policy
13


SECTION 5.14
Investment Company Act
13


SECTION 5.15
Anti-Money Laundering/International Trade Law Compliance
13


SECTION 5.16
Financial Condition
13


SECTION 5.17
Tax Status
14


SECTION 5.18
ERISA
14


SECTION 5.19
Bulk Sales
14


SECTION 5.20
No Fraudulent Conveyance
14


SECTION 5.21
Ordinary Course of Business
15


SECTION 5.22
Good Title; Perfection
15


SECTION 5.23
Perfection Representations
15


SECTION 5.24
Reliance on Separate Legal Identity
16


SECTION 5.25
Opinions
16


SECTION 5.26
Enforceability of Contracts
16


SECTION 5.27
Nature of Pool Receivables
16


SECTION 5.28
Compliance with Applicable Laws
16


SECTION 5.29
Servicing Programs
17


SECTION 5.30
Adverse Change in Receivables
17


SECTION 5.31
Compliance with Transaction Documents
17


SECTION 5.32
Reaffirmation of Representations and Warranties by each Originator
17





ARTICLE VI
COVENANTS OF THE ORIGINATORS
17
SECTION 6.1
Covenants
17


SECTION 6.2
Separateness Covenants
24






-ii-
708335522 13436693

--------------------------------------------------------------------------------

CONTENTS


Clause
Subject Matter
Page








ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
26
SECTION 7.1
Rights of the Buyer
26


SECTION 7.2
Responsibilities of the Originators
26


SECTION 7.3
Further Action Evidencing Purchases
27


SECTION 7.4
Application of Collections
27


SECTION 7.5
Performance of Obligations
27





ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
28
SECTION 8.1
Purchase and Sale Termination Events
28


SECTION 8.2
Remedies
28





ARTICLE IX
INDEMNIFICATION
29
SECTION 9.1
Indemnities by the Originators
29





ARTICLE X
MISCELLANEOUS
32
SECTION 10.1
Amendments, etc.
32


SECTION 10.2
Notices, etc.
32


SECTION 10.3
No Waiver; Cumulative Remedies
32


SECTION 10.4
Binding Effect; Assignability
33


SECTION 10.5
Governing Law
33


SECTION 10.6
Costs, Expenses and Taxes
33


SECTION 10.7
SUBMISSION TO JURISDICTION
34


SECTION 10.8
WAIVER OF JURY TRIAL
34


SECTION 10.9
Captions and Cross References; Incorporation by Reference
34


SECTION 10.10
Execution in Counterparts
35


SECTION 10.11
Acknowledgment and Agreement
35


SECTION 10.12
No Proceeding
35


SECTION 10.13
Mutual Negotiations
35


SECTION 10.14
Severability
35






-iii-
708335522 13436693

--------------------------------------------------------------------------------

CONTENTS


Clause
Subject Matter
Page








SCHEDULES
Schedule I
List and Location of Each Originator

Schedule II
Location of Books and Records of Originators

Schedule III
Trade Names

Schedule IV
Actions/Suits

Schedule V
Notice Addresses

EXHIBITS
Exhibit A
Form of Purchase Report

Exhibit B
Form of Subordinated Note

Exhibit C
Form of Joinder Agreement








-iv-
708335522 13436693

--------------------------------------------------------------------------------




This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of June 15,
2015 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO (the
“Originators” and each, an “Originator”), NUSTAR ENERGY L.P., as initial
Servicer (as defined below) (“NuStar Energy”), and NUSTAR FINANCE LLC, a
Delaware limited liability company (the “Buyer”).
DEFINITIONS
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Buyer, as borrower, NuStar Energy, as initial Servicer
(in such capacity, the “Servicer”), the Persons from time to time party thereto
as Lenders and as Group Agents, and PNC Bank, National Association, as
Administrative Agent. All references hereto to months are to calendar months
unless otherwise expressly indicated. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.
BACKGROUND
1.    The Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by NuStar
Logistics, L.P. (“NuStar Logistics”).
2.    The Originators generate Receivables in the ordinary course of their
businesses.
3.    The Originators, in order to finance their respective businesses, wish to
sell and/or, in the case of NuStar Logistics to the extent permitted in Article
III, contribute Receivables and the Related Rights to the Buyer, and the Buyer
is willing to purchase and/or accept such Receivables and the Related Rights
from the Originators, on the terms and subject to the conditions set forth
herein.
4.    The Originators and the Buyer intend each such transaction to be a true
sale and/or, in the case of any Contributed Receivables (as defined in Section
3.1(a)), an absolute contribution and conveyance of Receivables and the Related
Rights by each Originator to the Buyer, providing the Buyer with the full
benefits of ownership of the Receivables, and the Originators and the Buyer do
not intend the transactions hereunder to be characterized as a loan from the
Buyer to any Originator.
5.    The Buyer intends to pledge the Receivables and the Related Rights to the
Administrative Agent pursuant to the Receivables Financing Agreement.

Purchase and Sale Agreement
708335522 13436693

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
SECTION 1.1    Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:
(a)    each Receivable (other than Contributed Receivables as defined in Section
3.1(a)) of such Originator that existed and was owing to such Originator at the
closing of such Originator’s business on the Cut-Off Date (as defined below);
(b)    each Receivable (other than Contributed Receivables) generated by such
Originator from and including the Cut-Off Date to but excluding the Purchase and
Sale Termination Date;
(c)    all of such Originator’s interest in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), the sale of which gave rise to such
Receivable;
(d)    all instruments and chattel paper that may evidence such Receivable;
(e)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(f)    solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;
(g)    all books and records of such Originator to the extent related to any of
the foregoing, and all rights, remedies, powers, privileges, title and interest
(but not obligations) in and to each Lock-Box and all Lock-Box Accounts, into
which any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and
(h)    all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-Off
Date, including,

2
708335522 13436693

--------------------------------------------------------------------------------




without limitation, all funds which either are received by such Originator, the
Buyer or the Servicer from or on behalf of the Obligors in payment of any
amounts owed (including, without limitation, invoice price, finance charges,
interest and all other charges) in respect of any of the above Receivables or
are applied to such amounts owed by the Obligors (including, without limitation,
any insurance payments that such Originator, the Buyer or the Servicer applies
in the ordinary course of its business to amounts owed in respect of any of the
above Receivables, and net proceeds of sale or other disposition of repossessed
goods or other collateral or property of the Obligors in respect of any of the
above Receivables or any other parties directly or indirectly liable for payment
of such Receivables).
All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (h) above, including with
respect to any Contributed Receivable, are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”
As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, March 31, 2015, and (b) with respect to any
Originator that first becomes a party hereto after the date hereof, the calendar
day prior to the date on which such Originator becomes a party hereto or such
other date as the Buyer and such Originator agree to in writing.
SECTION 1.2    Timing of Purchases.
(a)    Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells to the Buyer, and the Buyer hereby purchases, such Originator’s
entire right, title and interest in, to and under (i) each Receivable (other
than Contributed Receivables) that existed and was owing to such Originator at
the Cut-Off Date, (ii) each Receivable (other than Contributed Receivables)
generated by such Originator from and including the Cut-Off Date, to and
including the Closing Date, and (iii) all Related Rights with respect thereto.
(b)    Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by each
Originator shall be, and shall be deemed to have been, sold or contributed, as
applicable, by such Originator to the Buyer immediately (and without further
action) upon the creation of such Receivable.
SECTION 1.3    Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.
SECTION 1.4    Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.

3
708335522 13436693

--------------------------------------------------------------------------------




SECTION 1.5    Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be construed as a valid and perfected sale and absolute
assignment or, in the case of Contributed Receivables, an absolute contribution
and conveyance (in each case, without recourse except as provided herein), of
such Receivables and Related Rights by such Originator to the Buyer (rather than
the grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator. However, if, contrary to the mutual intent of the
parties, any conveyance of Receivables, including without limitation any
Receivables constituting general intangibles as defined in the UCC, and all
Related Rights is not construed to be both a valid and perfected sale and
absolute assignment or, in the case of Contributed Receivables, an absolute
contribution and conveyance, of such Receivables and Related Rights, and a
conveyance of such Receivables and Related Rights that is prior to the rights of
and enforceable against all other Persons at any time, including without
limitation lien creditors, secured lenders, purchasers and any Person claiming
through such Originator, then, it is the intent of such Originator and the Buyer
that (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and (ii) such Originator shall be deemed
to have granted to the Buyer as of the date of this Agreement, and such
Originator hereby grants to the Buyer a security interest in, to and under all
of such Originator’s right, title and interest in and to: (A) the Receivables
and the Related Rights now existing and hereafter created by such Originator
transferred or purported to be transferred hereunder, (B) all monies due or to
become due and all amounts received with respect thereto and (C) all books and
records of such Originator to the extent related to any of the foregoing.
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1    Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:
(a)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by NuStar Logistics, on the Closing Date (in the
case of the Purchase Report to be delivered on the Closing Date);
(b)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by NuStar Logistics, during the calendar month
immediately preceding such Monthly Purchase Report Date (in the case of each
subsequent Purchase Report); and
(c)    the calculations of reductions of the Purchase Price for any Receivables
as provided in Section 3.3(a) and (b).

4
708335522 13436693

--------------------------------------------------------------------------------




SECTION 2.2    Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator in accordance with the terms of Article III for the Receivables
and the Related Rights that are purchased hereunder from such Originator shall
be determined in accordance with the following formula:
PP
=
OB x FMVD
where:
 
 
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.
FMVD
=
Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the calendar month immediately preceding such Payment Date)
and the denominator of which is 365 or 366, as applicable.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.
ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE
SECTION 3.1    Initial Contribution of Receivables and Initial Purchase Price
Payment.
(a)    On the Closing Date, NuStar Logistics shall, and hereby does, contribute
to the capital of the Buyer Receivables and Related Rights consisting of each
Receivable of NuStar Logistics that exists and is owing to NuStar Logistics on
the Closing Date beginning with the oldest of such Receivables and continuing
chronologically thereafter such that the equity (taking into account any cash
contributions made on or prior to the Closing Date) held by NuStar Logistics in
the Buyer, after giving effect to such contribution of Receivables (the value of
which shall be determined based on the Purchase Price definition), shall be at
least equal to the Required Capital Amount. Each Receivable contributed by
NuStar Logistics to the capital of the Buyer pursuant to this Section 3.1(a) and
Section 3.2 below is herein referred to as a “Contributed Receivable”.
(b)    On the terms and subject to the conditions set forth in this Agreement,
the Buyer agrees to pay to each Originator the Purchase Price for the purchase
to be made from such

5
708335522 13436693

--------------------------------------------------------------------------------




Originator on the Closing Date (x) to the extent the Buyer has cash available
therefor, partially in cash (in an amount to be agreed between the Buyer and
such Originator and set forth in the initial Purchase Report) and, solely in the
case of NuStar Logistics if elected by NuStar Logistics in its sole discretion,
by accepting a contribution to the Buyer’s capital and (y) the remainder by
issuing a promissory note in the form of Exhibit B to such Originator (each such
promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents, each being herein called a “Subordinated Note”) with an
initial principal amount equal to the remaining Purchase Price payable to such
Originator not paid in cash or, in the case of NuStar Logistics, contributed to
the Buyer’s capital.
SECTION 3.2    Subsequent Purchase Price Payments. On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay the Purchase Price to each
Originator for the Receivables and the Related Rights generated by such
Originator on such Payment Date as follows:
(a)    First, in cash to each Originator to the extent the Buyer has cash
available therefor (and such payment is not prohibited under the Receivables
Financing Agreement);
(b)    Second, solely in the case of NuStar Logistics, if elected by NuStar
Logistics in its sole discretion, to the extent any portion of the Purchase
Price remains unpaid, by accepting a contribution of such Receivable and the
Related Rights to its capital in an amount equal to such remaining unpaid
portion of such Purchase Price designated as a contribution to Buyer’s capital;
and
(c)    Third, to the extent any portion of the Purchase Price remains unpaid,
the principal amount outstanding under the applicable Subordinated Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal balance of the applicable Subordinated Note that could be made without
rendering the Buyer’s Net Worth less than the Required Capital Amount;
provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate principal amounts outstanding under the Subordinated Notes;
provided, further, however, that the foregoing shall not be construed to require
NuStar Logistics to make any capital contribution to the Buyer.
“Net Worth” has the meaning set forth under “Borrower’s Net Worth” in the
Receivables Financing Agreement.
All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of accrued and unpaid interest on the Subordinated Note of such
Originator and second to the repayment of the principal outstanding on the
Subordinated Note of such Originator to the extent of such outstanding principal
thereof as of the date of such payment before such amounts may be allocated for
any other purpose. The Servicer shall make all appropriate record keeping
entries with respect to each of the Subordinated Notes to reflect the foregoing
payments and payments and reductions

6
708335522 13436693

--------------------------------------------------------------------------------




made pursuant to Section 3.3, and the Servicer’s books and records shall
constitute rebuttable presumptive evidence of the principal amount of, and
accrued interest on, each of the Subordinated Notes at any time. Each Originator
hereby irrevocably authorizes the Servicer to mark the Subordinated Notes
“CANCELED” and to return such Subordinated Notes to the Buyer upon the final
payment thereof after the occurrence of the Purchase and Sale Termination Date.
SECTION 3.3    Settlement as to Specific Receivables and Dilution.
(a)    If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.5,
5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 are not true with respect to such
Receivable or (ii) as a result of any action or inaction (other than solely as a
result of the failure to collect such Receivable due to a discharge in
bankruptcy or similar insolvency proceeding or other credit related reasons with
respect to the relevant Obligor) of such Originator, on any subsequent day, any
of such representations or warranties set forth in Sections 5.5, 5.12, 5.20,
5.22, 5.23, 5.26 or 5.27 is no longer true with respect to such Receivable, then
the Purchase Price for such Receivable shall be reduced by an amount equal to
the Outstanding Balance of such Receivable and shall be accounted to such
Originator as provided in clause (c) below; provided, that if the Buyer
thereafter receives payment on account of the Outstanding Balance of such
Receivable, the Buyer promptly shall deliver such funds to such Originator.
(b)    If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (B) any change in or
cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator, the Servicer or the Buyer which reduces the amount
payable by the Obligor on the related Receivable, (C) any rebates, warranties,
allowances or charge-backs or (D) any setoff or credit in respect of any claim
by the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or (ii) subject to any specific
dispute, offset, counterclaim or defense whatsoever (except the discharge in
bankruptcy of the Obligor thereof), then the Purchase Price with respect to such
Receivable shall be reduced by the amount of such net reduction or dispute and
shall be accounted to such Originator as provided in clause (c) below.
(c)    Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if, on such day, there have
been no purchases of Receivables from such Originator (or insufficiently large
purchases of Receivables) to create a Purchase Price sufficient to so apply such
credit against, the amount of such credit:
(i)    to the extent of any outstanding principal balance under the Subordinated
Note payable to such Originator shall be deemed to be a payment under, and shall
be deducted from the principal amount outstanding under, the Subordinated Note
payable to such Originator; and

7
708335522 13436693

--------------------------------------------------------------------------------




(ii)    after making any deduction pursuant to clause (i) above, shall be paid
in cash to the Buyer by such Originator in the manner and for application as
described in the following proviso;     
provided, further, that at any time (x) when an Event of Default or an Unmatured
Event of Default exists under the Receivables Financing Agreement or (y) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer in cash by deposit of immediately
available funds into a Lock-Box Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.
SECTION 3.4    Reconveyance of Receivables. In the event that the Purchase Price
of a Receivable has been reduced to zero, and the credit for such reduction has
been applied pursuant to Section 3.3, the Buyer shall reconvey such Receivable
to such Originator, without representation or warranty, but free and clear of
all liens, security interests, charges, and encumbrances created by the Buyer.
ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
SECTION 4.1    Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Group Agent shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Buyer and the Administrative Agent (as the Buyer’s assignee) and each
Group Agent:
(a)    a copy of the resolutions or unanimous written consent of the board of
directors of NuStar GP, LLC, the general partner of the general partner of
NuStar Energy, the direct or indirect owner of each Originator, approving this
Agreement and the other Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the
Secretary, Assistant Secretary or other authorized person responsible for
maintaining the records of such Originator;
(b)    good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrative Agent (as the Buyer’s assignee)
by the Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation and each other jurisdiction where such
Originator is required to be qualified to transact business, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;
(c)    a certificate of the Secretary, Assistant Secretary or other authorized
person responsible for maintaining the records of each Originator, certifying
the names and true signatures of the officers authorized on such Person’s behalf
to sign this Agreement and the other Transaction Documents to be executed and
delivered by it (on which certificate the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Group Agent may
conclusively rely until such time as the Servicer, the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each

8
708335522 13436693

--------------------------------------------------------------------------------




Group Agent shall receive from such Person a revised certificate meeting the
requirements of this clause (c));
(d)    the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws or other governing documents of such Originator
(including all amendments and modifications thereto), as applicable, each duly
certified by the Secretary, an Assistant Secretary or other authorized person
responsible for maintaining the records of such Originator;
(e)    proper financing statements (Form UCC-1) that have been duly authorized
and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrative Agent, for the benefit of the Lenders, as
secured party/assignee) of the Receivables generated by such Originator as may
be necessary or, in the Buyer’s or the Administrative Agent’s reasonable
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Buyer’s ownership or security interest in such Receivables and the Related
Rights in which an ownership or security interest has been assigned to it
hereunder;
(f)    a written search report from a Person satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee) listing all effective financing
statements that name the Originators as debtors or sellers and that are filed in
all jurisdictions in which filings may be made against such Person pursuant to
the applicable UCC, together with copies of such financing statements (none of
which, except for those described in the foregoing clause (e) (and/or released
or terminated, as the case may be, prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be sold to the Buyer hereunder),
and tax and judgment lien search reports (including, without limitation, liens
of the PBGC) from a Person satisfactory to the Buyer and the Administrative
Agent (as the Buyer’s assignee) showing no evidence of such liens filed against
any Originator;
(g)    favorable opinions of counsel to the Originators, in form and substance
satisfactory to the Buyer, the Administrative Agent and each Group Agent;
(h)    a copy of a Subordinated Note in favor of each Originator, duly executed
by the Buyer; and
(i)    evidence (i) of the execution and delivery by each of the parties thereto
of each of the other Transaction Documents to be executed and delivered by it in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.
SECTION 4.2    Certification as to Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties of such Originator contained in Article V, as
from time to time amended in accordance with the terms hereof, are true and
correct

9
708335522 13436693

--------------------------------------------------------------------------------




in all material respects (unless such representation or warranty contains a
materiality qualification and, in such case, such representation and warranty
shall be true and correct as made) on and as of such day, with the same effect
as though made on and as of such day (except for representations and warranties
which apply to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
such earlier date).
SECTION 4.3    Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Group Agent (which consents may be granted or
withheld in their sole discretion); provided that the following conditions are
satisfied or waived in writing by the Administrative Agent and each Group Agent
on or before the date of such addition:
(a)    the Servicer shall have given the Buyer, the Administrative Agent and
each Group Agent at least thirty days’ prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Buyer, the Administrative Agent or any Group Agent may
reasonably request;
(b)    such proposed additional Originator shall have executed and delivered to
the Buyer, the Administrative Agent and each Group Agent an agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”);
(c)    such proposed additional Originator shall have delivered to the Buyer,
the Administrative Agent (as the Buyer’s assignee) and each Group Agent each of
the documents with respect to such Originator described in Section 4.1, in each
case in form and substance satisfactory to the Buyer, the Administrative Agent
(as the Buyer’s assignee) and each Group Agent;
(d)    no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event shall have occurred and be continuing; and
(e)    no Event of Default or Unmatured Event of Default shall have occurred and
be continuing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Financing Agreement is true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) on and as of such day, with the same effect as though made
on and as of such day (except for representations and warranties which apply to
an earlier date, in which case such representations and warranties shall

10
708335522 13436693

--------------------------------------------------------------------------------




be true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation and warranty shall be true and correct as made) as of such
earlier date), and hereby makes the representations and warranties set forth in
this Article V:
SECTION 5.1    Existence and Power. Such Originator (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted and (iii) is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.2    Power and Authority; Due Authorization. Such Originator (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest in the Receivables and the Related
Rights to the Buyer on the terms and subject to the conditions herein provided
and (ii) has duly authorized by all necessary action such grant and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party.
SECTION 5.3    No Conflict or Violation. The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which it is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument to which such
Originator is a party or by which it or any of its properties is bound, (ii)
result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except to the extent that any
such conflict, breach, default, Adverse Claim or violation could not reasonably
be expected to have a Material Adverse Effect.
SECTION 5.4    Governmental Approvals. Except where the failure to obtain or
make such authorization, consent, order, approval or action could not reasonably
be expected to have a Material Adverse Effect, all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by such Originator in connection with the grant of a
security interest in the Receivables and the Related Rights to the Buyer
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Transaction Document to which it is a party and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

11
708335522 13436693

--------------------------------------------------------------------------------




SECTION 5.5    Valid Sale. Each sale of Receivables and the Related Rights made
by such Originator pursuant to this Agreement shall constitute a valid sale,
transfer and assignment of Receivables and Related Rights to the Buyer,
enforceable against creditors of, and purchasers from, such Originator, except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
SECTION 5.6    Binding Effect of Agreement. This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
SECTION 5.7    Accuracy of Information. All certificates, reports, statements,
documents and other information furnished to the Buyer, the Administrative Agent
or any other Credit Party by or on behalf of such Originator pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, are, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Buyer, the Administrative Agent or such other Credit Party,
and, at the time the same are so furnished, do not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading.
SECTION 5.8    Actions, Suits. Except as set forth on Schedule IV, (i) there is
no action, suit, proceeding or investigation pending or, to the best knowledge
of such Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii), (A)
asserts the invalidity of this Agreement or any other Transaction Document, (B)
seeks to prevent the grant of a security interest in any Receivable or Related
Right by such Originator to the Buyer, the ownership or acquisition by the Buyer
of any Receivables or Related Right or the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document,
(C) seeks any determination or ruling that could materially and adversely affect
the performance by such Originator of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document or (D)
individually or in the aggregate for all such actions, suits, proceedings and
investigations could reasonably be expected to have a Material Adverse Effect.
SECTION 5.9    No Material Adverse Effect. Since December 31, 2014, there has
been no Material Adverse Effect with respect to such Originator.
SECTION 5.10    Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages

12
708335522 13436693

--------------------------------------------------------------------------------




hereto. Such Originator is “located” (as such term is defined in the applicable
UCC) in the jurisdiction specified in Schedule I and since the date occurring
five calendar years prior to the Closing Date, has not been “located” (as such
term is defined in the applicable UCC) in any other jurisdiction (except as
specified in Schedule I). The office(s) where such Originator keeps its records
concerning the Receivables is at the address(es) set forth on Schedule II.
SECTION 5.11    Margin Stock. Such Originator is not engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
and no Purchase Price payments or proceeds under this Agreement will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
SECTION 5.12    Eligible Receivables. Each Receivable sold, transferred or
assigned hereunder is an Eligible Receivable on the date of sale, transfer or
assignment.
SECTION 5.13    Credit and Collection Policy. Such Originator has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and each related Contract.
SECTION 5.14    Investment Company Act. Such Originator is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act.
SECTION 5.15    Anti-Money Laundering/International Trade Law Compliance. Such
Originator is not a Sanctioned Person. Such Originator, either in its own right
or through any third party, (i) does not have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) neither does business in or with, nor
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) does not engage in any dealings or transactions prohibited by any
Anti-Terrorism Law.
SECTION 5.16    Financial Condition.
(a)    The audited consolidated balance sheet of NuStar Energy and its
Subsidiaries as of December 31, 2014, the related audited consolidated statement
of operations for the fiscal year then ended and the related audited
consolidated statement of equity for the fiscal year then ended, copies of which
have been furnished to the Administrative Agent and each Group Agent, present
fairly in all material respects the consolidated financial position of NuStar
Energy and its Subsidiaries for the period ended on such date, all in accordance
with GAAP consistently applied except as noted therein.
(b)    On the date hereof, and on the date of each purchase hereunder (both
before and immediately after giving effect to such purchase), such Originator
is, and will be on such date, Solvent and no Insolvency Proceeding with respect
to such Originator is, or will be on such date, pending or threatened.

13
708335522 13436693

--------------------------------------------------------------------------------




SECTION 5.17    Tax Status. Such Originator has (i) timely filed all material
Tax returns (federal, state, foreign and local) and reports required by
Applicable Law to have been filed by it and (ii) paid, or caused to be paid, all
material Taxes, assessments and governmental charges thereby shown to be owing
by it, other than any such Taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP have been established.
SECTION 5.18    ERISA.
(a)    Each of the Parent and the ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to
Pension Plans and the regulations and published interpretations thereunder and
any similar applicable non-U.S. law, except for such noncompliance that would
not reasonably be expected to have a Material Adverse Effect. No Reportable
Event has occurred during the past five years other than a Reportable Event that
would not reasonably be expected to have a Material Adverse Effect. The excess
of the present value of all benefit liabilities under each Pension Plan of
Parent and the ERISA Affiliates (based on the assumptions used to determine
required minimum contributions under Section 412 of the Code with respect to
such Pension Plan), over the value of the assets of such Pension Plan,
determined as of the most recent annual valuation date applicable thereto for
which a valuation has been completed, would not reasonably be expected to have a
Material Adverse Effect, and the excess of the present value of all benefit
liabilities of all underfunded Pension Plans (based on the assumptions used to
determine required minimum contributions under Section 412 of the Code with
respect to each such Pension Plan), over the value of the assets of all such
under funded Pension Plans, determined as of the most recent annual valuation
dates applicable thereto for which valuations have been completed, would not
reasonably be expected to have a Material Adverse Effect. None of the Parent or
the ERISA Affiliates has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated, where such
reorganization or termination has had or would reasonably be expected to have,
through increases in the contributions required to be made to such Pension Plan
or otherwise, a Material Adverse Effect.
(b)    Each of the Parent and the ERISA Affiliates is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and (ii)
with the terms of any such plan, except, in each case, for such noncompliance
that would not reasonably be expected to have a Material Adverse Effect.
SECTION 5.19    Bulk Sales. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.
SECTION 5.20    No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

14
708335522 13436693

--------------------------------------------------------------------------------




SECTION 5.21    Ordinary Course of Business. Each of the Originators and the
Buyer represents and warrants as to itself that each remittance of Collections
by or on behalf of such Originator to the Buyer under this Agreement will have
been (i) in payment of a debt incurred by such Originator in the ordinary course
of business or financial affairs of such Originator and the Buyer and (ii) made
in the ordinary course of business or financial affairs of such Originator and
the Buyer.
SECTION 5.22    Good Title; Perfection. (a) Immediately preceding its sale or
contribution of each Receivable hereunder, such Originator was the owner of such
Receivable sold or contributed or purported to be sold or contributed, as the
case may be, free and clear of any Adverse Claims, and each such sale or
contribution hereunder constitutes a valid sale, transfer and assignment of all
of such Originator’s right, title and interest in, to and under the Receivables
sold or contributed by it, free and clear of any Adverse Claims. On or before
the date hereof and before the generation by such Originator of any new
Receivable to be sold, contributed or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in
Receivables to be sold or otherwise conveyed hereunder against all creditors of
and purchasers from such Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full. Upon the
creation of each new Receivable sold, contributed or otherwise conveyed or
purported to be conveyed hereunder and on the Closing Date for then existing
Receivables, the Buyer shall have a valid and perfected first priority ownership
or security interest in each Receivable sold or conveyed to it hereunder, free
and clear of any Adverse Claim.
SECTION 5.23    Perfection Representations.
(a)    This Agreement creates a valid and continuing ownership or security
interest (as defined in the applicable UCC) in the Originator’s right, title and
interest in, to and under the Receivables and Related Rights which (A) security
interest has been perfected and is enforceable against creditors of and
purchasers from such Originator and (B) will be free of all Adverse Claims.
(b)    The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.
(c)    Prior to their sale or contribution to Buyer pursuant to this Agreement,
such Originator owned and had good and marketable title to the Receivables and
Related Rights free and clear of any Adverse Claim of any Person.
(d)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Rights from each Originator to the Buyer pursuant to this Agreement.

15
708335522 13436693

--------------------------------------------------------------------------------




(e)    Other than the ownership or security interest granted to the Buyer
pursuant to this Agreement, such Originator has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
Related Rights except as permitted by this Agreement and the other Transaction
Documents. Such Originator has not authorized the filing of and is not aware of
any financing statements filed against such Originator that include a
description of collateral covering the Receivables and Related Rights other than
any financing statement (i) in favor of the Administrative Agent or (ii) that
has been terminated or amended to reflect the release of any security interest
in the Receivables and Related Rights. Such Originator is not aware of any
judgment lien, ERISA lien or tax lien filings against such Originator.
(f)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 5.23 shall
be continuing and remain in full force and effect until the Final Payout Date.
SECTION 5.24    Reliance on Separate Legal Identity. Such Originator
acknowledges that each of the Lenders, the Group Agents and the Administrative
Agent are entering into the Transaction Documents to which they are parties in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator.
SECTION 5.25    Opinions. The facts regarding such Originator, the Receivables
sold by it hereunder, the Related Security and the related matters set forth or
assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
SECTION 5.26    Enforceability of Contracts. Each Contract related to any
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the outstanding balance of such Receivable, enforceable against
the Obligor in accordance with its terms, without being subject to any defense,
deduction, offset or counterclaim and such Originator has performed its
obligations under such Contract in all material respects.
SECTION 5.27    Nature of Pool Receivables. All Pool Receivables: (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold to Buyer for fair consideration and reasonably equivalent value and (iii)
represent all, or a portion of the purchase price of merchandise, insurance or
services within the meaning of Section 3(c)(5)(A) of the Investment Company Act.
The purchase of Pool Receivables with the proceeds of Loans made under the
Receivables Financing Agreement would constitute a “current transaction” for
purposes of Section 3(a)(3) of the Securities Act.
SECTION 5.28    Compliance with Applicable Laws. Each Originator is in
compliance with the requirements of all laws, rules and regulations applicable
to its property or business operations, except in such instance where (i) any
failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or (ii) the requirement
to comply therewith is being contested in good faith.

16
708335522 13436693

--------------------------------------------------------------------------------




SECTION 5.29    Servicing Programs. No license or approval is required for
Servicer or Buyer’s use of any software or other computer program used by such
Originator in the servicing of the Receivables, other than those that have been
obtained and are in full force and effect.
SECTION 5.30    Adverse Change in Receivables. Since December 31, 2014, there
has been no material adverse change in either the collectibility or the payment
history of the Receivables originated by such Originator.
SECTION 5.31    Compliance with Transaction Documents. Each Originator has
complied with all of the terms, covenants and agreements contained in the other
Transaction Documents to which it is a party.
SECTION 5.32    Reaffirmation of Representations and Warranties by each
Originator. On each day that a new Receivable is created, and when sold or
contributed to the Buyer hereunder, such Originator shall be deemed to have
certified that all representations and warranties set forth in this Article V
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation or warranty shall be true and correct as made) on and as of such
day (except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects (unless such representation or warranty contains a
materiality qualification and, in such case, such representation or warranty
shall be true and correct as made) as of such earlier date)). Notwithstanding
any other provision of this Agreement or any other Transaction Document, the
representations contained in this Article shall be continuing and remain in full
force and effect until the Final Payout Date.
ARTICLE VI
COVENANTS OF THE ORIGINATORS
SECTION 6.1    Covenants. From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Buyer shall otherwise
consent in writing, perform the following covenants:
(a)    Financial Reporting. Each Originator will maintain a system of accounting
established and administered in accordance with GAAP, and each Originator shall
furnish to the Buyer, the Administrative Agent and each Group Agent such
information as the Buyer, the Administrative Agent or any Group Agent may from
time to time reasonably request relating to such system.
(b)    Notices. Such Originator will notify the Buyer, Administrative Agent and
each Group Agent in writing of any of the following events promptly upon (but in
no event later than three (3) Business Days after) a Financial Officer learning
of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:
(i)    Notice of Purchase and Sale Termination Event, Unmatured Purchase and
Sale Termination Event, Event of Default or Unmatured Event of Default. A

17
708335522 13436693

--------------------------------------------------------------------------------




statement of a Financial Officer or other authorized person of such Originator
setting forth details of any Purchase and Sale Termination Event (as defined in
Section 8.1), Unmatured Purchase and Sale Termination Event (as defined in
Section 8.1), Event of Default or Unmatured Event of Default that has occurred
and is continuing and the action that such Originator proposes to take with
respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Originator under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding with respect to such Originator, the Buyer, the
Servicer, the Performance Guarantor, or any other Originator, that with respect
to any Person other than the Buyer, could reasonably be expected to have a
Material Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights or any portion thereof, (B) any Person other than
the Buyer, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Lock-Box Account (or related Lock-Box) or
(C) any Obligor shall receive any change in payment instructions with respect to
Pool Receivable(s) from a Person other than the Servicer or the Administrative
Agent.
(v)    Name Changes. Any change in such Originator’s name, jurisdiction of
organization or any other change requiring the amendment of UCC financing
statements.
(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of such Originator, the Servicer, any other Originator or
the Parent or (ii) any material accounting policy of such Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
such Originator accounts for the Receivables shall be deemed “material” for such
purpose).
(c)    Conduct of Business; Preservation of Existence. Each Originator will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to preserve and keep in full force and effect its
existence and, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, its franchises, authority to do
business in each jurisdiction in which its business is conducted, licenses,
patents, trademarks, copyrights and other proprietary rights; provided however,
that nothing in this paragraph (c) shall prevent any transaction permitted by
paragraph (o) below or not otherwise prohibited by this Agreement or any other
Transaction Document.
(d)    Compliance with Laws. Each Originator will comply with the requirements
of all laws, rules and regulations applicable to its property or business
operations, except in such

18
708335522 13436693

--------------------------------------------------------------------------------




instance where (i) any failure to comply therewith, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(ii) the requirement to comply therewith is being contested in good faith.
(e)    Furnishing of Information and Inspection of Receivables. Each Originator
will furnish or cause to be furnished to the Buyer, the Administrative Agent and
each Group Agent from time to time such information with respect to the Pool
Receivables as the Buyer, the Administrative Agent or any Group Agent may
reasonably request. Each Originator will, at such Originator’s expense, during
regular business hours with at least three (3) Business Days’ prior written
notice (or if an Event of Default has occurred and is continuing, prior written
notice), (i) permit the Buyer, the Administrative Agent and/or any Group Agent
or their agents or representatives to (A) examine and make copies of and
abstracts from all books and records relating to the Pool Receivables or other
Collateral, (B) visit the offices and properties of such Originator for the
purpose of examining such books and records (subject to applicable restrictions
or limitations on access to any facility or information that is classified or
restricted by contract (so long as any such contractual restrictions are not
created in contemplation of preventing the inspection rights under this
provision and no such restriction shall apply to any Contract or any record of
payment by Obligors with respect to any Receivable) or by law, regulation or
governmental guidelines and in accordance with applicable safety procedures),
and (C) discuss matters relating to the Pool Receivables, other Collateral or
such Originator’s performance under hereunder or under the Transaction Documents
to which it is a party with any of the officers, directors or employees of such
Originator (provided that representatives of such Originator are present during
such discussions) and (only during the continuance of an Event of Default) its
independent accountants (provided that representatives of such Originator are
present during such discussions), in each case, having knowledge of such matters
and (ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Originator’s expense, upon at least three (3) Business
Days prior written notice (or if an Event of Default has occurred and is
continuing, prior written notice) from the Buyer, the Administrative Agent or a
Group Agent, permit certified public accountants or other auditors acceptable to
the Administrative Agent to conduct a review of its books and records with
respect to such Pool Receivables; provided, that the party taking or requesting
any such action pursuant to clause (i) above shall coordinate such action with
the other parties entitled to take such action; provided further, that the
Originators shall be required to reimburse the Administrative Agent for only one
(1) such review pursuant to clause (ii) above in any twelve-month period, unless
an Event of Default has occurred and is continuing.
So long as NuStar Energy or an Affiliate of NuStar Energy is the Servicer, this
Section 6.1(e) shall be read together with Sections 8.01(g) and 8.02(e) of the
Receivables Financing Agreement, such that the Administrative Agent and each
Group Agent shall be entitled to information pursuant to such provisions and
examination, inspection and other rights described in such sections with respect
to the Pool Receivables and the other Collateral, on a collective basis, from
Buyer, Servicer or Originators, and if such information is delivered or rights
satisfied by any of Buyer, Servicer or Originators, the provisions with respect
to all such parties shall be deemed satisfied.
(f)    Payments on Receivables, Lock-Box Accounts. Each Originator will, at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Lock-Box Account or

19
708335522 13436693

--------------------------------------------------------------------------------




a Lock-Box. Each Originator will at all times, maintain such books and records
necessary to (i) identify Collections received from time to time on Receivables
and (ii) segregate such Collections from other property of the other Originators
or other Affiliates, if any, held by such Originator; provided, however, that
segregation of such Collections from Affiliate Collections shall not be required
unless a Level 2 Ratings Event or an Event of Default has occurred and is
continuing. If any payments on the Pool Receivables or other Collections are
received by an Originator, the Buyer or the Servicer, it shall hold (or cause
such Originator, the Buyer or the Servicer to hold) such payments in trust for
the benefit of the Buyer (and the Administrative Agent, the Group Agents and the
Lenders as the Buyer’s assignees) and promptly (but in any event within one (1)
Business Day after receipt) remit such funds into a Lock-Box Account. The
Originators will not cause any Lock-Box Bank to violate the terms of any
Lock-Box Agreement. The Originators shall not permit funds other than Affiliate
Collections, Collections on Pool Receivables and other Collateral to be
deposited into any Lock-Box Account. If such funds are nevertheless deposited
into any Lock-Box Account, the Originators (or the Servicer on its behalf) will,
within two (2) Business Days, identify and transfer such funds to the
appropriate Person entitled to such funds. The Originators will not, and will
not permit any other Person, to commingle Collections in any Lock-Box Account
with any other funds to which the Buyer (or the Administrative Agent, the Group
Agents or the Lenders, as the Buyer’s assignees) is entitled other than
Affiliate Collections. The Originators shall only add (or permit the Servicer to
add) a Lock-Box Account (or a related Lock-Box), or a Lock-Box Bank to those
listed on Schedule II to the Receivables Financing Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of a Lock-Box Agreement (or an amendment thereto) in form and
substance acceptable to the Administrative Agent from the applicable Lock-Box
Bank. The Originators shall only terminate (or permit the Servicer to terminate)
a Lock-Box Bank or close a Lock-Box Account (or a related Lock-Box) with the
prior written consent of the Administrative Agent.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document:
(i)    within one Business Day of deposit of any Affiliate Collections into any
Lock-Box Account (or the related Lock-Box), the Originators (or the Servicer on
its behalf) will identify the portion of funds deposited into each Lock-Box
Account (and any related Lock-Box) that represent Affiliate Collections;
(ii)    each Originator will, at all times, maintain such books and records
necessary to (a) identify Affiliate Collections received from time to time by
such Originator, if any, and (b) segregate such Affiliate Collections from other
property of the Originators; provided, however, that segregation of such
Affiliate Collections shall not be required unless a Level 2 Ratings Event or an
Event of Default has occurred and is continuing;
(iii)    on each Business Day, the Originators shall provide such information
with respect to Affiliate Collections deposited into each Lock-Box Account (and
any related Lock-Box) as reasonably requested by the Buyer or the Administrative
Agent;
(iv)    upon the occurrence of a Level 2 Ratings Event, the Originators shall
instruct the obligor of each Affiliate Receivable to cease remitting payments
with respect to all Affiliate

20
708335522 13436693

--------------------------------------------------------------------------------




Receivables to any Lock-Box Account or Lock-Box and to instead remit payments
with respect thereto to any other account or lock-box (other than a Lock-Box
Account or Lock-Box) from time to time identified to such obligor; and
(v)    at all times during the continuation of a Level 2 Ratings Event (i) the
Originators shall not permit Affiliate Collections to be deposited into any
Lock-Box or Lock-Box Account, (ii) if Affiliate Collections are nevertheless
deposited into any Lock-Box or Lock-Box Account, the Originators (or the
Servicer on its behalf) will within two (2) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds and (iii) the
Originators will not, and will not permit any other Person, to commingle
Collections or other funds to which the Buyer (or the Administrative Agent, the
Group Agents or the Lenders, as the Buyer’s assignees) is entitled, with any
Affiliate Collections.
(g)    Sales, Liens, etc. Except as otherwise provided herein, no Originator
will sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Related Rights, or assign any right to receive income in respect
thereof.
(h)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
by the Receivables Financing Agreement, no Originator will, or will permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract; provided, however that any Originator may modify or permit the
Servicer or any Originator to modify any Contract so long as the Contract
Amendment Conditions are then satisfied with respect to such Contract. Each
Originator shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely comply in all material respects with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.
(i)    Fundamental Changes. Each Originator shall not make any change in such
Originator’s name, location or making any other change in such Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or the Receivables
Financing Agreement “seriously misleading” as such term (or similar term) is
used in the applicable UCC, in each case, unless the Buyer, the Administrative
Agent and each Group Agent have each (A) received 30 days’ prior notice thereof,
(B) consented in writing thereto (such consent not to be unreasonably withheld),
(C) received executed copies of all documents, certificates and opinions
(including, without limitation, opinions relating to bankruptcy and UCC matters)
as the Buyer or the Administrative Agent shall reasonably request and (D) been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Lenders, in and to
the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any

21
708335522 13436693

--------------------------------------------------------------------------------




UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3).
(j)    Change in Credit and Collection Policy. No Originator will make, or
direct the Servicer to make, any material change in the Credit and Collection
Policy without the prior written consent of the Administrative Agent and the
Majority Group Agents (such consent not to be unreasonably withheld or delayed).
(k)    Records. Each Originator will maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
(l)    Ownership Interest, Etc. Each Originator shall (and shall cause the
Servicer to), at its expense, take all action necessary or reasonably desirable
to establish and maintain a valid and enforceable ownership or security interest
in the Pool Receivables, the Related Rights and Collections with respect
thereto, and a first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim, in favor of the Buyer (and the
Administrative Agent (on behalf of the Lenders), as the Buyer’s assignee),
including taking such action to perfect, protect or more fully evidence the
interest of the Buyer (and the Administrative Agent (on behalf of the Lenders),
as the Buyer’s assignee) as the Buyer, the Administrative Agent or any Group
Agent may reasonably request. In order to evidence the security interests of the
Administrative Agent under this Agreement, such Originator shall, from time to
time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s security interest in the
Receivables, Related Security and Collections. Such Originator shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize such Originator to file such financing statements
under the UCC without the signature of such Originator, any other Originator or
the Administrative Agent where allowed by Applicable Law. Notwithstanding
anything else in the Transaction Documents to the contrary, such Originator
shall not have any authority to file a termination, partial termination,
release, partial release, or any amendment that deletes the name of a debtor or
excludes collateral of any such financing statements filed in connection with
the Transaction Documents, without the prior written consent of the
Administrative Agent.
(m)    Further Assurances. Each Originator hereby authorizes and hereby agrees
from time to time, at its own expense, promptly to execute (if necessary) and
deliver all further

22
708335522 13436693

--------------------------------------------------------------------------------




instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Buyer or the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the purchases and
contributions made hereunder or under the Receivables Financing Agreement and/or
security interest granted pursuant to the Receivables Financing Agreement or any
other Transaction Document, or to enable the Buyer or the Administrative Agent
(on behalf of the Lenders) to exercise and enforce their respective rights and
remedies hereunder, under the Receivables Financing Agreement or under any other
Transaction Document. Without limiting the foregoing, such Originator hereby
authorizes, and will, upon the request of the Buyer or the Administrative Agent,
at such Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the Buyer
or Administrative Agent may reasonably request, to perfect, protect or evidence
any of the foregoing.
(n)    Transaction Information. None of the Originators, any Affiliate of an
Originator or any third party with which an Originator or any Affiliate thereof
has contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.
(o)    Mergers, Acquisitions, Sales, etc. No Originator shall (i) be a party to
any merger, consolidation or other restructuring, except a merger, consolidation
or other restructuring where the Buyer, the Administrative Agent and each Group
Agent have each (A) received 30 days’ prior notice thereof, (B) consented in
writing thereto (such consent not to be unreasonably withheld, conditioned or
delayed), (C) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Buyer or the Administrative Agent shall reasonably request and
(D) been satisfied that all other action to perfect and protect the interests of
the Buyer and the Administrative Agent, on behalf of the Lenders, in and to the
Receivables to be sold by it hereunder and other Related Rights, as reasonably
requested by the Buyer or the Administrative Agent shall have been taken by, and
at the expense of, such Originator (including the filing of any UCC financing
statements, the receipt of certificates and other requested documents from
public officials and all such other actions required pursuant to Section 7.3) or
(ii) directly or indirectly sell, transfer, assign, convey or lease (A) whether
in one or a series of transactions, all or substantially all of its assets or
(B) any Receivables or any interest therein (other than pursuant to this
Agreement).
(p)    Frequency of Billing. Cause the Servicer to prepare and deliver invoices
with respect to all Receivables in accordance with the Credit and Collection
Policies, but in any event no less frequently than as required under the
Contract related to such Receivable.
(q)    Receivables Not to Be Evidenced by Promissory Notes or Chattel Paper. No
Originator shall take any action to cause or permit any Receivable created,
acquired or originated by it to become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC) without the prior written consent of
the Buyer and the Administrative Agent.

23
708335522 13436693

--------------------------------------------------------------------------------




(r)    Anti-Money Laundering/International Trade Law Compliance. Such Originator
will not become a Sanctioned Person. Such Originator, either in its own right or
through any third party, will not (a) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (c) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (d) use the
proceeds from the sale of the Receivables to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. Such Originator shall
comply with all Anti-Terrorism Laws. Such Originator shall promptly notify the
Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.
(s)    Each Originator (or the Servicer on its behalf) shall have placed on the
most recent, and have taken all steps reasonably necessary to ensure that there
shall be placed on each subsequent, data processing report that it generates
which are of the type that a proposed purchaser or lender would use to evaluate
the Receivables, the following legend (or the substantive equivalent thereof):
“THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A PURCHASE AND SALE
AGREEMENT, DATED AS OF JUNE 15, 2015, AS AMENDED, BETWEEN EACH OF THE ENTITIES
LISTED ON SCHEDULE I THERETO, AS ORIGINATORS, NUSTAR ENERGY L.P., AS SERVICER
AND NUSTAR FINANCE LLC, AS BUYER; AND THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN
PLEDGED TO PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, PURSUANT TO
A RECEIVABLES FINANCING AGREEMENT, DATED AS OF JUNE 15, 2015, AS AMENDED, AMONG
NUSTAR FINANCE LLC, AS BORROWER, NUSTAR ENERGY L.P., AS SERVICER, THE VARIOUS
LENDERS AND GROUP AGENTS FROM TIME TO TIME PARTY THERETO AND PNC BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT”.
(t)    Buyer’s Tax Status. Neither NuStar Energy nor any Originator shall take
or cause any action to be taken that could result in the Buyer (i) being treated
other than as a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes or (ii) becoming an
association taxable as a corporation or a publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes.
(u)    Insurance. Such Originator will be covered by group casualty and
liability insurance to the extent deemed appropriate in Originator’s good faith
business judgment.
(v)    Subordinated Notes, Etc. Such Originator will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Subordinated Note.
SECTION 6.2    Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third

24
708335522 13436693

--------------------------------------------------------------------------------




Persons that the Buyer is an entity with assets and liabilities distinct from
those of such Originator and any other Person, and is not a division of such
Originator, its Affiliates or any other Person. Without limiting the generality
of the foregoing and in addition to and consistent with the other covenants set
forth herein, such Originator shall take such actions as shall be required in
order that:
(a)    such Originator shall not be involved in the day to day management of the
Buyer;
(b)    such Originator shall maintain separate records and books of account from
the Buyer and otherwise will observe corporate formalities and, to the extent
that it renders or otherwise furnishes services to the Buyer, it will be
compensated by the Buyer for such services;
(c)    the financial statements and books and records of such Originator shall
be prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; provided, that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;
(d)    except as permitted by the Receivables Financing Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) such Originator’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;
(e)    such Originator shall not act as an agent for the Buyer (except in the
capacity of Servicer or a Sub-Servicer);
(f)    such Originator shall not conduct any of the business of the Buyer in its
own name (except in the capacity of Servicer or a Sub-Servicer);
(g)    such Originator shall not pay any liabilities of the Buyer out of its own
funds or assets;
(h)    such Originator shall maintain an arm’s-length relationship with the
Buyer;
(i)    such Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;
(j)    such Originator shall not acquire obligations of the Buyer (other than
the Subordinated Notes);
(k)    such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;
(l)    such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;

25
708335522 13436693

--------------------------------------------------------------------------------




(m)    such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;
(n)    such Originator shall not enter into, or be a party to, any transaction
with the Buyer, except in the ordinary course of its business and on terms which
are intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(o)    such Originator shall not pay the salaries of the Buyer’s employees, if
any; and
(p)    to the extent not already covered in paragraphs (a) through (o) above,
such Originator shall comply and/or act in accordance with all of the other
separateness covenants set forth in Section 8.03 of the Receivables Financing
Agreement.
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
SECTION 7.1    Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under the Receivables
Financing Agreement (including, without limitation, the Administrative Agent) to
take any and all steps in such Originator’s name necessary or desirable, in
their respective determination, to collect all amounts due under any and all
Receivables sold, contributed or otherwise conveyed or purported to be conveyed
by it hereunder, including, without limitation, endorsing the name of such
Originator on checks and other instruments representing Collections and
enforcing such Receivables and the provisions of the related Contracts that
concern payment and/or enforcement of rights to payment; provided, however, the
Administrative Agent shall not take any of the foregoing actions unless an Event
of Default has occurred and is continuing.
SECTION 7.2    Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:
(a)    Each Originator shall perform its obligations hereunder, and the exercise
by the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.
(b)    None of the Buyer, the Servicer, the Lenders, the Group Agents or the
Administrative Agent shall have any obligation or liability to any Obligor or
any other third Person with respect to any Receivables, Contracts related
thereto or any other related agreements, nor shall the Buyer, the Servicer, the
Lenders, the Group Agents or the Administrative Agent be obligated to perform
any of the obligations of such Originator thereunder.
(c)    Each Originator hereby grants to the Administrative Agent an irrevocable
power-of-attorney, with full power of substitution, coupled with an interest,
during the occurrence and continuation of an Event of Default to take in the
name of such Originator all steps necessary

26
708335522 13436693

--------------------------------------------------------------------------------




or advisable to endorse, negotiate or otherwise realize on any writing or other
right of any kind held or transmitted by such Originator or transmitted or
received by the Buyer (whether or not from such Originator) in connection with
any Receivable sold, contributed or otherwise conveyed or purported to be
conveyed by it hereunder or Related Right.
SECTION 7.3    Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to the Buyer and the
Administrative Agent, evidencing that the Pool Receivables have been transferred
in accordance with this Agreement and none of the Originators or Servicer shall
change or remove such notation without the consent of the Buyer and the
Administrative Agent. Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer, the
Administrative Agent or any Group Agent may reasonably request in order to
perfect, protect or more fully evidence the Receivables and Related Rights
purchased by or contributed to the Buyer hereunder, or to enable the Buyer to
exercise or enforce any of its rights hereunder or under any other Transaction
Document. Without limiting the generality of the foregoing, upon the request of
the Buyer, the Administrative Agent or any Group Agent, such Originator will
execute (if applicable), authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate.
Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated by such Originator. If any Originator fails to perform
any of its agreements or obligations under this Agreement, the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
may (but shall not be required to) itself perform, or cause the performance of,
such agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator.
SECTION 7.4    Application of Collections. Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.
SECTION 7.5    Performance of Obligations. Each Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated by
such Originator to the same extent as if interests in such Receivables had not
been transferred hereunder, and the exercise by the Buyer or the Administrative
Agent of its rights hereunder shall not relieve any Originator from any such
obligations and (ii) pay when due any taxes, including, without limitation, any
sales taxes

27
708335522 13436693

--------------------------------------------------------------------------------




payable in connection with the Receivables generated by such Originator and
their creation and satisfaction.
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
SECTION 8.1    Purchase and Sale Termination Events. Each of the following
events or occurrences described in this Section 8.1 shall constitute a “Purchase
and Sale Termination Event” (each event which with notice or the passage of time
or both would become a Purchase and Sale Termination Event being referred to
herein as an “Unmatured Purchase and Sale Termination Event”):
(a)    the Termination Date shall have occurred;
(b)    any Originator shall fail to make when due any payment or deposit to be
made by it under this Agreement or any other Transaction Document to which it is
a party and such failure shall remain unremedied for three (3) Business Days;
(c)    any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; provided, that such circumstance shall not constitute a Purchase and
Sale Termination Event pursuant to this clause (c) if either such representation
or warranty, or such information or report, is part of an Information Package,
is corrected promptly (but not later than five (5) Business Days) after the
Originator has knowledge or receives notice thereof; provided, further that no
breach of a representation or warranty set forth in Sections 5.5, 5.12, 5.20,
5.22, 5.25 or 5.26 shall constitute a Purchase and Sale Termination Event
pursuant to this clause (c) if credit has been given for a reduction of the
Purchase Price, the outstanding principal balance of the applicable Subordinated
Note, if any, has been reduced or the applicable Originator has made a cash
payment to the Buyer, in any case, as required pursuant to Section 3.3(c) with
respect to such breach;
(d)    any Originator shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Transaction Document to
which it is a party on its part to be performed or observed and such failure
shall continue unremedied for thirty (30) days after the such Originator has
knowledge or receives written notice thereof; or
(e)    any Insolvency Proceeding shall be instituted against any Originator and
such proceeding shall remain undismissed or unstayed for a period of thirty (30)
consecutive days or any of the actions sought in such proceeding (including the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur.
SECTION 8.2    Remedies.

28
708335522 13436693

--------------------------------------------------------------------------------




(a)    Optional Termination. Upon the occurrence and during the continuation of
a Purchase and Sale Termination Event, the Buyer (and not the Servicer), with
the prior written consent of the Administrative Agent shall have the option, by
notice to the Originators (with a copy to the Administrative Agent and the Group
Agents), to declare the Purchase Facility terminated.
(b)    Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s
assignee) shall have, in addition to all other rights and remedies under this
Agreement, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.
ARTICLE IX
INDEMNIFICATION
SECTION 9.1    Indemnities by the Originators. Without limiting any other rights
that the Buyer may have hereunder or under Applicable Law, each Originator and
NuStar Energy, jointly and severally, hereby agrees to indemnify the Buyer, each
of its officers, directors, employees, agents, employees and respective assigns,
the Administrative Agent, each Lender and each Group Agent (each of the
foregoing Persons being individually called a “Purchase and Sale Indemnified
Party”), forthwith on demand, from and against any and all damages, claims,
losses, judgments, liabilities, penalties and related costs and expenses
(including Attorney Costs) (all of the foregoing being collectively called
“Purchase and Sale Indemnified Amounts”) awarded against or incurred by any of
them arising out of, relating to or in connection with:
(a)    the breach of any representation or warranty made or deemed made by such
Originator (or any employee, officer or agent of such Originator) under or in
connection with this Agreement or any of the other Transaction Documents, or any
information or report delivered by or on behalf of such Originator pursuant
hereto or thereto which shall have been untrue or incorrect when made or deemed
made or delivered;
(b)    the transfer by such Originator of any interest in any Pool Receivable or
Related Right other than the transfer of any Pool Receivable and Related
Security to the Buyer pursuant to this Agreement and the grant of a security
interest to the Buyer pursuant to this Agreement;
(c)    the failure by such Originator to comply with the terms of any
Transaction Document or with any Applicable Law with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such Applicable Law;
(d)    the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

29
708335522 13436693

--------------------------------------------------------------------------------




(e)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable or the Related Rights;
(f)    any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim
arising out of or in connection with the chemicals or other property, products
or services that are the subject of any Pool Receivable originated by such
Originator);
(g)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in the Receivables
Pool (including a defense based on such Receivable’s or the related Contract’s
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms) or any other claim resulting from the
sale of the petrochemicals or other property, products or services to such
Receivable or the furnishing or failure to furnish such chemicals or other
property, products or services;
(h)    any failure of such Originator to perform any its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;
(i)    the commingling of Collections of Pool Receivables at any time with other
funds;
(j)    the Servicer’s failure or delay to provide any Obligor with an invoice or
other evidence of indebtedness (so long as NuStar or an Affiliate of NuStar is
the Servicer);
(k)    any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or in respect of any
Pool Receivable or any Related Rights;
(l)    any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator or any Affiliate
of such Originator in servicing, administering or collecting any Pool
Receivable;
(m)    the failure by such Originator to pay when due any taxes, including,
without limitation, sales, excise or personal property taxes;
(n)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

30
708335522 13436693

--------------------------------------------------------------------------------




(o)    any product liability claim arising out of or in connection with goods or
services that are the subject of any Receivable generated by such Originator;
(p)    any tax or governmental fee or charge, all interest and penalties thereon
or with respect thereto, and all out-of-pocket costs and expenses, including
without limitation Attorney Costs in defending against the same, which are
required to be paid by reason of the purchase or ownership of the Receivables
generated by such Originator or any Related Rights connected with any such
Receivables; or
(q)    any action taken by the Administrative Agent in accordance with
Applicable Law as attorney-in-fact for such Originator pursuant to this
Agreement or any other Transaction Document;
provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of a Purchase and Sale Indemnified Party, (y)
result from a claim brought by Originator, NuStar Energy or an Affiliate for
breach of such Purchase and Sale Indemnified Party’s obligations under this
Agreement or under any other Transaction Document, if the Originator, NuStar
Energy or an Affiliate has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or (z)
constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor.
Notwithstanding anything to the contrary in this Agreement, solely for purposes
of such Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.
If for any reason the foregoing indemnification is unavailable to any Purchase
and Sale Indemnified Party or insufficient to hold it harmless, then the
Originators, jointly and severally, shall contribute to the amount paid or
payable by such Purchase and Sale Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of such Originator and its Affiliates, on the one
hand, and such Purchase and Sale Indemnified Party, on the other hand, in the
matters contemplated by this Agreement as well as the relative fault of such
Originator and its Affiliates and such Purchase and Sale Indemnified Party with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of such Originator under this Section shall be in addition to any
liability which such Originator may otherwise have, shall extend upon the same
terms and conditions to Purchase and Sale Indemnified Party, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of such Originator and the Purchase and Sale
Indemnified Parties. Any indemnification or contribution under this Section
shall survive the termination of this Agreement.



31
708335522 13436693

--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS
SECTION 10.1    Amendments, etc.
(a)    The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer, the Servicer and each Originator, with the prior written
consent of the Administrative Agent and the Majority Group Agents.
(b)    No failure or delay on the part of the Buyer, the Servicer, any
Originator, the Administrative Agent or any third-party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Buyer, the Servicer or any Originator in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by the Buyer, the Administrative Agent or the Servicer under
this Agreement shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
(c)    The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.
SECTION 10.2    Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule V hereof or at such other address or facsimile number
as shall be designated by such party in a written notice to the other parties
hereto or in the case of the Administrative Agent, any Lender or any Group
Agent, at their respective address for notices pursuant to the Receivables
Financing Agreement. All such notices and communications shall be effective (i)
if delivered by overnight mail, when received, and (ii) if transmitted by
facsimile or electronic mail, when sent, receipt confirmed by telephone or
electronic means.
SECTION 10.3    No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, NuStar Energy and each Originator hereby authorizes the Buyer,
the Administrative Agent, each Lender and each Group Agent (collectively, the
“Set-off Parties”), at any time and from time to time, to the fullest extent
permitted by law, to set off, against any obligations of NuStar Energy or such
Originator to such Set-off Party arising in connection with the Transaction
Documents (including, without limitation, amounts payable pursuant to Section
9.1) that are then due and payable or that are not then due and payable but have
accrued, any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and any and all indebtedness at

32
708335522 13436693

--------------------------------------------------------------------------------




any time owing by, any Set-off Party to or for the credit or the account of
NuStar Energy or such Originator.
SECTION 10.4    Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns. No Originator may assign any of its
rights hereunder or any interest herein without the prior written consent of the
Buyer, the Administrative Agent and each Group Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.
SECTION 10.5    Governing Law. EXCEPT AS DESCRIBED BELOW, THIS AGREEMENT,
INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF,
EXCEPT TO THE EXTENT THAT THE PERFECTION OF A SECURITY INTEREST OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK).
SECTION 10.6    Costs, Expenses and Taxes.
(a)    In addition to the obligations of the Originators under Article IX, each
Originator, severally and for itself alone, and NuStar Energy, jointly and
severally with each Originator, agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (or any
supplement or amendment hereto) related to this Agreement and the other
Transaction Documents (together with all amendments, restatements, supplements,
consents and waivers, if any, from time to time hereto and thereto), including,
without limitation, (i) the reasonable Attorney Costs for the Buyer (and any
successors, permitted assigns thereof and any third-party beneficiary of the
Buyer’s rights thereunder) and any of its Affiliates with respect thereto and
with respect to advising any such Person as to their rights and remedies under
this Agreement and the other Transaction Documents and (ii) reasonable and
documented accountants’, auditors’ and consultants’ fees and out-of-pocket
expenses for the Buyer (and any successors, permitted assigns thereof and any
third-party beneficiary of the Buyer’s rights thereunder) and any of its
Affiliates and the fees and charges of any nationally recognized statistical
rating agency incurred in connection with the administration and maintenance of
this Agreement or advising the Buyer (and any successors, permitted assigns
thereof and any third-party beneficiary of the Buyer’s rights thereunder) as to
its rights and remedies under this Agreement or as to any actual or reasonably
claimed breach of this Agreement or any other Transaction Document. In addition,
each Originator, severally and for itself alone, and NuStar Energy, jointly and
severally with each Originator agrees

33
708335522 13436693

--------------------------------------------------------------------------------




to pay on demand all reasonable and documented out-of-pocket costs and expenses
(including reasonable Attorney Costs), of the Buyer (and any successors,
permitted assigns thereof and any third-party beneficiary of the Buyer’s rights
thereunder) and its Affiliates, incurred in connection with the enforcement of
any of their respective rights or remedies under the provisions of this
Agreement and the other Transaction Documents.
(b)    All stamp, franchise and other taxes and fees payable in connection with
the execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.
SECTION 10.7    SUBMISSION TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
(b)    EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE
RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.
SECTION 10.8    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 10.9    Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The

34
708335522 13436693

--------------------------------------------------------------------------------




Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.
SECTION 10.10    Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 10.11    Acknowledgment and Agreement. By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to the Administrative Agent (for the benefit of
the Lenders) pursuant to the Receivables Financing Agreement, and each
Originator consents to such assignment. Each of the parties hereto acknowledges
and agrees that the Lenders, the Group Agents and the Administrative Agent are
third-party beneficiaries of the rights of the Buyer arising hereunder and under
the other Transaction Documents to which any Originator is a party, and
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, during the occurrence and continuation of an Event of
Default under the Receivables Financing Agreement, the Administrative Agent, and
not the Buyer, shall have the sole right to exercise all such rights and related
remedies.
SECTION 10.12    No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 4.01 of the Receivables Financing Agreement,
be used to make such payment. Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.
SECTION 10.13    Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
SECTION 10.14    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such

35
708335522 13436693

--------------------------------------------------------------------------------




prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
[Signature Pages Follow]



36
708335522 13436693

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
NUSTAR FINANCE LLC,
as Buyer




By:__/s/ Thomas R. Shoaf____________________
Name: Thomas R. Shoaf    
Title: Executive Vice President and Chief
Financial Officer

NUSTAR ENERGY L.P.,
as Servicer


By: Riverwalk Logistics, L.P., its general partner


By: NuStar GP, LLC, its general partner


By:__/s/ Thomas R. Shoaf______________
Name: Thomas R. Shoaf
        Title: Executive Vice President and
Chief Financial Officer


NUSTAR LOGISTICS, L.P.,
as an Originator


By: NuStar GP, Inc., its general partner


By:__/s/ Thomas R. Shoaf______________
Name: Thomas R. Shoaf
        Title: Executive Vice President and
Chief Financial Officer


NUSTAR ENERGY SERVICES, INC.,
as an Originator


By:___/s/ Thomas R. Shoaf___________________
Name: Thomas R. Shoaf
    Title:    Executive Vice President and
Chief Financial Officer





S-1    Purchase and Sale Agreement (NuStar)
708335522 13436693



--------------------------------------------------------------------------------




NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.,
as an Originator




By: NuStar Pipeline Company, LLC, its general partner




By:___/s/ Thomas R. Shoaf_____________
Name: Thomas R. Shoaf
        Title: Executive Vice President and
Chief Financial Officer




NUSTAR SUPPLY & TRADING LLC,
as an Originator




By:___/s/ Thomas R. Shoaf___________________
Name: Thomas R. Shoaf
                        Title: Executive Vice President and
Chief Financial Officer

S-2    Purchase and Sale Agreement (NuStar)
708335522 13436693



--------------------------------------------------------------------------------




    
Schedule I

LIST AND LOCATION OF EACH ORIGINATOR



Originator
Location for Purposes of UCC Filings
NuStar Energy Services, Inc.
Delaware
NuStar Logistics, L.P.
Delaware
NuStar Pipeline Operating Partnership L.P.
Delaware
NuStar Supply & Trading LLC
Delaware




Schedule I-1    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




Schedule II

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

Originator
Location of Books and Records
NuStar Energy Services, Inc.


19003 IH-10 West
San Antonio, TX 78257
NuStar Logistics, L.P.


19003 IH-10 West
San Antonio, TX 78257
NuStar Pipeline Operating Partnership L.P.


19003 IH-10 West
San Antonio, TX 78257
NuStar Supply & Trading LLC


19003 IH-10 West
San Antonio, TX 78257






Schedule II-1    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




Schedule III

TRADE NAMES

NuStar Supply & Trading LLC was formed as NuStar Crude Supply LLC on April 9,
2012. It changed its name to NuStar Supply and Trade LLC on June 22, 2012 and
changed its name to NuStar Supply & Trading LLC on July 24, 2012.


NuTex GP, LLC and NuStar Crude Oil Pipeline L.P. merged into NuStar Logistics,
L.P. on March 14, 2014.


NuStar Logistics previously operated in Oklahoma under “NuStar Asphalt.”





Schedule III-1    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




Schedule IV


ACTIONS/SUITS


None.

Schedule IV-1    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




Schedule V
NOTICE ADDRESSES
NuStar Finance LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Energy L.P.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Energy Services, Inc.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Logistics, L.P.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com





Schedule V-1    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




NuStar Pipeline Operating Partnership L.P.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Supply & Trading LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com

Schedule V-2    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




Exhibit A

FORM OF PURCHASE REPORT

Originator:
[Name of Originator]
 
Purchaser:
NuStar Finance LLC
 
Payment Date:
________________ ___, 20___
 
 
1.
Outstanding Balance of Receivables [Purchased] [Contributed to the Capital of
Purchaser] [on the Closing Date][during the preceding calendar month]:
 
 
 
 
2.
Fair Market Value Discount:
 
 
 
 
 
1/{1 + (Prime Rate x Days’ Sales Outstanding}
 
 
365
 
 
 
 
 
Where:
 
 
 
Prime Rate = __________
 
 
 
Days’ Sales Outstanding = __________
 
 
3.
Purchase Price (1 x 2) = $ __________
 
 
4.
Reductions in the Purchase Price = $ __________
 
 
5.
Net Purchase Price (3 – 4) = $ __________




Exhibit A-1    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




Exhibit B

FORM OF SUBORDINATED NOTE
New York, New York
[____], 20[__]
FOR VALUE RECEIVED, the undersigned, NUSTAR FINANCE LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to [________________], a
[______________] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Buyer from
the Originator pursuant to such Purchase and Sale Agreement, as such unpaid
Purchase Price is shown in the records of the Servicer.
1.Purchase and Sale Agreement. This Subordinated Note is one of the Subordinated
Notes described in, and is subject to the terms and conditions set forth in,
that certain Purchase and Sale Agreement dated as of June 15, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”), among the Buyer, NuStar Energy L.P., as
Servicer, the Originator, and the other originators from time to time party
thereto. Reference is hereby made to the Purchase and Sale Agreement for a
statement of certain other rights and obligations of the Buyer and the
Originator.
2.Definitions. Capitalized terms used (but not defined) herein have the meanings
assigned thereto in the Purchase and Sale Agreement and in Article I of the
Receivables Financing Agreement (as defined in the Purchase and Sale Agreement).
In addition, as used herein, the following terms have the following meanings:
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion.
“Senior Interest Holders” means, collectively, the Lenders, the Group Agents,
the Administrative Agent, the Borrower Indemnified Parties, the Servicer
Indemnified Parties and the Affected Persons.
“Senior Interests” means, collectively, (i) the Aggregate Interest, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Financing Agreement, (iv) all amounts payable pursuant to Sections 5.01, 5.02,
5.03, 13.01 or 14.04 of the

Exhibit B-1    Purchase and Sale Agreement (NuStar)
708335522 13436693



--------------------------------------------------------------------------------




Receivables Financing Agreement and (v) all other obligations of the Buyer and
the Servicer that are due and payable, to (a) the Lenders, the Group Agents, the
Administrative Agent and their respective successors, permitted transferees and
assigns arising in connection with the Transaction Documents and (b) any
Borrower Indemnified Party, Servicer Indemnified Party or Affected Person
arising in connection with the Receivables Financing Agreement or any other
Transaction Document, in each case, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all interest accruing on any such
amount after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Buyer or anyone else, to collect such interest.
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
3.Interest. Subject to the Subordination Provisions set forth below, the Buyer
promises to pay interest on this Subordinated Note as follows: to (but
excluding) the date on which the entire aggregate unpaid Purchase Price is fully
paid, the aggregate unpaid Purchase Price from time to time outstanding shall
bear interest at a rate per annum equal to the Prime Rate.
4.Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Buyer shall pay accrued interest on this Subordinated Note on each
Monthly Settlement Date, and shall pay accrued interest on the amount of each
principal payment made in cash on a date other than a Monthly Settlement Date at
the time of such principal payment.
5.Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 365- or 366-day year, as the
case may be.
6.Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Subordinated Note shall be made
as follows:
(a)The principal amount of this Subordinated Note shall be reduced by an amount
equal to each payment deemed made pursuant to Section 3.3 of the Purchase and
Sale Agreement.
(b)The entire outstanding principal amount of this Subordinated Note shall be
paid on the Final Maturity Date.
(c)Subject to the Subordination Provisions set forth below, the principal amount
of and accrued interest on this Subordinated Note may be prepaid by, and in the
sole discretion of the Buyer, on any Business Day without premium or penalty.
7.Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful money of the United States of America in the manner specified in
Article III of the Purchase and Sale Agreement.

Exhibit B-2    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




8.Enforcement Expenses. In addition to and not in limitation of the foregoing,
but subject to the Subordination Provisions set forth below and to any
limitation imposed by Applicable Law, the Buyer agrees to pay all expenses,
including Attorney Costs, incurred by the Originator in seeking to collect any
amounts payable hereunder which are not paid when due.
9.Subordination Provisions. The Buyer covenants and agrees, and the Originator
and any other holder of this Subordinated Note (collectively, the Originator and
any such other holder are called the “Holder”), by its acceptance of this
Subordinated Note, likewise covenants and agrees on behalf of itself and any
Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:
(a)    No payment or other distribution of the Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under Section 8.01(r) of the Receivables
Financing Agreement or (ii) made pursuant to clause (a) or (b) of paragraph 6 of
this Subordinated Note;
(b)    In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer other than as permitted by
the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before the Originator shall be entitled to receive
and to retain any payment or distribution in respect of this Subordinated Note.
In order to implement the foregoing: (i) all payments and distributions of any
kind or character in respect of this Subordinated Note to which the Holder would
be entitled except for this clause (b) shall be made directly to the
Administrative Agent (for the benefit of the Senior Interest Holders); (ii) the
Holder shall promptly file a claim or claims, in the form required in any
Bankruptcy Proceedings, for the full outstanding amount of this Subordinated
Note, and shall use commercially reasonable efforts to cause said claim or
claims to be approved and all payments and other distributions in respect
thereof to be made directly to the Administrative Agent (for the benefit of the
Senior Interest Holders) until the Senior Interests shall have been paid and
performed in full and in cash; and (iii) the Holder hereby irrevocably agrees
that the Administrative Agent (acting on behalf of the Lenders), may in the name
of the Holder or otherwise, demand, sue for, collect, receive and receipt for
any and all such payments or distributions, and file, prove and vote or consent
in any such Bankruptcy Proceedings with respect to any and all claims of the
Holder relating to this Subordinated Note, in each case until the Senior
Interests shall have been paid and performed in full and in cash;

Exhibit B-3    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




(c)    In the event that the Holder receives any payment or other distribution
of any kind or character from the Buyer or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall be turned over by
the Holder to the Administrative Agent (for the benefit of the Senior Interest
Holders) forthwith. The Holder will mark its books and records so as clearly to
indicate that this Subordinated Note is subordinated in accordance with the
terms hereof. All payments and distributions received by the Administrative
Agent in respect of this Subordinated Note, to the extent received in or
converted into cash, may be applied by the Administrative Agent (for the benefit
of the Senior Interest Holders) first to the payment of any and all expenses
(including Attorney Costs) paid or incurred by the Senior Interest Holders in
enforcing these Subordination Provisions, or in endeavoring to collect or
realize upon this Subordinated Note, and any balance thereof shall, solely as
between the Originator and the Senior Interest Holders, be applied by the
Administrative Agent (in the order of application set forth in Section 4.01(a)
of the Receivables Financing Agreement) toward the payment of the Senior
Interests; but as between the Buyer and its creditors, no such payments or
distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests;
(d)    Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending the Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, the Holder shall only be entitled to
exercise any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Subordinated
Note) to the extent that any payment arising out of the exercise of such rights
would be permitted under Section 8.01(r) of the Receivables Financing Agreement;
(e)    These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this Subordinated
Note as and when the same shall become due and payable in accordance with the
terms hereof or to affect the relative rights of the Holder and creditors of the
Buyer (other than the Senior Interest Holders);
(f)    The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Buyer, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity

Exhibit B-4    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of the Administrative Agent;
(g)    The Holder shall not, without the advance written consent of the
Administrative Agent and each Lender, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Buyer until at least
one year and one day shall have passed since the Senior Interests shall have
been paid and performed in full and in cash;
(h)    If, at any time, any payment (in whole or in part) of any Senior Interest
is rescinded or must be restored or returned by a Senior Interest Holder
(whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;
(i)    Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to the Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests; (iv)
amend, supplement, amend and restate, or otherwise modify any Transaction
Document as permitted by the terms of any such Transaction Document; and (v)
release its security interest in, or surrender, release or permit any
substitution or exchange for all or any part of any rights or property securing
any of the Senior Interests, or extend or renew for one or more periods (whether
or not longer than the original period), or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
rights or property;
(j)    The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;
(k)    Each of the Senior Interest Holders may, from time to time, on the terms
and subject to the conditions set forth in the Transaction Documents to which
such Persons are party, but without notice to the Holder, assign or transfer any
or all of the Senior Interests, or any interest therein; and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Senior Interests shall be and remain Senior Interests for the
purposes of these Subordination Provisions, and every immediate and successive
assignee or transferee of any of the Senior Interests or of any interest of such
assignee or transferee in the Senior Interests shall be entitled to the benefits
of these Subordination Provisions to the same extent as if such assignee or
transferee were the assignor or transferor; and

Exhibit B-5    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




(l)    These Subordination Provisions constitute a continuing offer from the
Holder to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and the Administrative Agent may proceed to enforce
such provisions on behalf of each of such Persons.
10.General. No failure or delay on the part of the Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Subordinated Note shall in any event be effective unless (i) the same shall be
in writing and signed and delivered by the Buyer and the Holder and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.
11.Maximum Interest. Notwithstanding anything in this Subordinated Note to the
contrary, the Buyer shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by Applicable Law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. If
at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
the Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.

Exhibit B-6    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




12.    No Negotiation. This Subordinated Note is not negotiable.
13.    Governing Law. THIS SUBORDINATED NOTE, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
14.    Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

Exhibit B-7    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.
NUSTAR FINANCE LLC

By:_______________________________________
Name:____________________________________
Title:_____________________________________



Exhibit B-8    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




Exhibit C

FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of ___________, 20___ (this “Agreement”) is
executed by__________, a ______________ organized under the laws of __________
(the “Additional Originator”), with its principal place of business located at
__________.

BACKGROUND:
A.NuStar Finance LLC, a Delaware limited liability company (the “Buyer”) and the
various entities from time to time party thereto, as Originators (collectively,
the “Originators”), have entered into that certain Purchase and Sale Agreement,
dated as of June 15, 2015 (as amended, restated, supplemented or otherwise
modified through the date hereof, and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”).
B.The Additional Originator desires to become an Originator pursuant to Section
4.3 of the Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:
SECTION 1.Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Financing Agreement (as
defined in the Purchase and Sale Agreement).
SECTION 2.Transaction Documents. The Additional Originator hereby agrees that it
shall be bound by all of the terms, conditions and provisions of, and shall be
deemed to be a party to (as if it were an original signatory to), the Purchase
and Sale Agreement and each of the other relevant Transaction Documents. From
and after the later of the date hereof and the date that the Additional
Originator has complied with all of the requirements of Section 4.3 of the
Purchase and Sale Agreement, the Additional Originator shall be an Originator
for all purposes of the Purchase and Sale Agreement and all other Transaction
Documents. The Additional Originator hereby acknowledges that it has received
copies of the Purchase and Sale Agreement and the other Transaction Documents.
SECTION 3.Representations and Warranties. The Additional Originator hereby makes
all of the representations and warranties set forth in Article V (to the extent
applicable) of the Purchase and Sale Agreement as of the date hereof (unless
such representations or warranties relate to an earlier date, in which case as
of such earlier date), as if such representations and warranties were fully set
forth herein. The Additional Originator hereby represents and warrants that its
“location” (as defined in the applicable UCC) is [____________________], and the
offices where the Additional Originator keeps all of its books and records
concerning the Receivables and Related Security is as follows:

Exhibit C-1    Purchase and Sale Agreement (NuStar)
708335522 13436693

--------------------------------------------------------------------------------




                                                   
                                                   
                                                   
SECTION 4.Miscellaneous. This Agreement, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (including Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York, but without regard to any other
conflicts of law provisions thereof). This Agreement is executed by the
Additional Originator for the benefit of the Buyer, and its assigns, and each of
the foregoing parties may rely hereon. This Agreement shall be binding upon, and
shall inure to the benefit of, the Additional Originator and its successors and
permitted assigns.
[Signature Pages Follow]

Exhibit C-2    Purchase and Sale Agreement (NuStar)
708335522 13436693



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
[NAME OF ADDITIONAL ORIGINATOR]




By:_______________________________________
Name:    
Title:    

Consented to:
NUSTAR FINANCE LLC
By:    
Name:    
Title:
    
Acknowledged by:
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
By:    
Name:    
Title:    


[GROUP AGENTS]
By:    
Name:    
Title:    

Exhibit C-3    Purchase and Sale Agreement (NuStar)
708335522 13436693



--------------------------------------------------------------------------------






NUSTAR ENERGY L.P.
as Servicer
By: Riverwalk Logistics, L.P., its general partner
By: NuStar GP, LLC, its general partner




By:_________________________________
Name:     
Title:     

Exhibit C-4    Purchase and Sale Agreement (NuStar)
708335522 13436693

